

Exhibit 10.1
         
AMENDED AND RESTATED
VALIDUS HOLDINGS, LTD.
2005 LONG TERM INCENTIVE PLAN


(As Amended and Restated Effective May 7, 2015)




1.
Purposes.



The purposes of the Amended and Restated 2005 Long Term Incentive Plan, as
amended and restated effective May 7, 2015, are to advance the interests of
Validus Holdings, Ltd. and its shareholders by providing a means to attract,
retain, and motivate employees, consultants and directors of Validus Holdings,
Ltd., its subsidiaries and affiliates, to provide for competitive compensation
opportunities, to encourage long term service, to recognize individual
contributions and reward achievement of performance goals, and to promote the
creation of long term value for shareholders by aligning the interests of such
persons with those of shareholders.
2.
Definitions.



For purposes of the Plan, the following terms shall be defined as set forth
below:
(a)“Affiliate” means any entity other than the Company and its Subsidiaries that
is designated by the Board or the Committee as a participating employer under
the Plan; provided, however, that the Company directly or indirectly owns at
least 20% of the combined voting power of all classes of stock of such entity or
at least 20% of the ownership interests in such entity.


(b)“Award” means any Option, SAR, Restricted Share, Restricted Share Unit,
Performance Share, Performance Unit, Dividend Equivalent, or Other Share-Based
Award granted to an Eligible Person under the Plan.


(c)“Award Agreement” means any written agreement, contract, or other instrument
or document evidencing an Award.


(d)“Beneficiary” means the person, persons, trust or trusts which have been
designated by an Eligible Person in his or her most recent written beneficiary
designation filed with the Company to receive the benefits specified under this
Plan upon the death of the Eligible Person, or, if there is no designated
Beneficiary or surviving designated Beneficiary, then the person, persons, trust
or trusts entitled by will or the laws of descent and distribution to receive
such benefits.


(e)“Board” means the Board of Directors of the Company.


(f)“Change in Control” means consummation of (i) a sale of all or substantially
all of the consolidated assets of the Company and its Subsidiaries to a person
who is not either a member of, or an affiliate of a member of, the Initial
Investor Group (as defined below); or (ii) a sale by the Company, one or more
members of the Initial Investor Group or any of their respective affiliates
resulting in more than 50% of the voting stock of the Company (“Voting Shares”)
being held by a person or group (as such terms are used in the Exchange Act)
that does not include any member of the Initial Investor Group or any of their
respective affiliates; or (iii) a merger or consolidation of the Company into
another person as a result of which a person or group acquires more than 50% of
the Voting Shares of the Company that does not include any member of, or an
affiliate of a member of, the Initial Investor Group; provided, however, that a
Change in Control shall occur if and only if after any such event listed in
(i)-(iii) above the Initial Investor Group is unable to elect a majority of the
board of directors (or other governing body equivalent thereto) of the entity
that purchased the assets in the case of an event described in (i) above, the
Company in the case of an event described in (ii) above, or the resulting entity
in the case of an event described in (iii) above, as the case may be. The
“Initial Investor Group” shall mean (i) Aquiline Financial Services Fund L.P.,
and (ii) the other Investors under Subscription Agreements with the Company
dated December 9, 2005.


(g)“Code” means the Internal Revenue Code of 1986, as amended from time to time.
References to any provision of the Code shall be deemed to include successor
provisions thereto and regulations thereunder.


(h)“Committee” means the Compensation Committee of the Board, or such other
Board committee (which may include the entire Board) as may be designated by the
Board to administer the Plan.



--------------------------------------------------------------------------------



- 2-





(i)“Company” means Validus Holdings, Ltd., a corporation organized under the
laws of Bermuda, or any successor corporation.


(j)“Director” means a member of the Board who is not an employee of the Company,
a Subsidiary or an Affiliate.


(k)“Dividend Equivalent” means a right, granted under Section 5(g), to receive
cash, Shares, or other property equal in value to dividends paid with respect to
a specified number of Shares. Dividend Equivalents may be awarded on a
free-standing basis or in connection with another Award, and may be paid
currently or on a deferred basis.


(l)“Effective Date” has the meaning set forth in Section 8(k) below.


(m)“Eligible Person” means (i) an employee or consultant of the Company, a
Subsidiary or an Affiliate, including any director who is an employee, or (ii) a
Director.


(n)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time. References to any provision of the Exchange Act shall be deemed to
include successor provisions thereto and regulations thereunder.


(o)“Fair Market Value” means, with respect to Shares or other property on a day,
the fair market value of such Shares or other property determined by such
methods or procedures as shall be established from time to time by the
Committee. If the Shares are listed on any established stock exchange or a
national market system, unless otherwise determined by the Committee in good
faith, the Fair Market Value of Shares on a day shall mean the closing price per
Share on the day (or, if the Shares were not traded on that day, the next
preceding day that the Shares were traded) on the principal exchange or market
system on which the Shares are traded, as such prices are officially quoted on
such exchange.


(p)“ISO” means any Option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.


(q)“NQSO” means any Option that is not an ISO.


(r)“Option” means a right, granted under Section 5(b), to purchase Shares.


(s)“Other Share-Based Award” means a right, granted under Section 5(h), that
relates to or is valued by reference to Shares.


(t)“Participant” means an Eligible Person who has been granted an Award under
the Plan.


(u)“Performance Share” means a performance share granted under Section 5(f).


(v)“Performance Unit” means a performance unit granted under Section 5(f).


(w)“Plan” means this Amended and Restated 2005 Long Term Incentive Plan, as
amended and restated effective May 7, 2015.


(x)“Restricted Shares” means an Award of Shares under Section 5(d) that may be
subject to certain restrictions and to a risk of forfeiture.


(y)“Restricted Share Unit” means a right, granted under Section 5(e), to receive
Shares or cash at the end of a specified deferral period.


(z)“Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable
to the Plan and Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act.


(aa)“SAR” or “Share Appreciation Right” means the right, granted under Section
5(c), to be paid an amount measured by the difference between the exercise price
of the right and the Fair Market Value of Shares on the date of exercise of the
right, with payment to be made in cash, Shares, or property as specified in the
Award or determined by the Committee.



--------------------------------------------------------------------------------



- 3-





(bb)     “Shares” means common shares, $0.10 par value per share, of the
Company,
and such other securities as may be substituted for Shares pursuant to
Section 4(b) hereof.


(cc)     “Subsidiary” means any corporation (other than the Company) in an
unbroken
chain of corporations beginning with the Company if each of the corporations
(other than the last corporation in the unbroken chain) owns shares possessing
50% or more of the total combined voting power of all classes of stock in one of
the other corporations in the chain.


(dd)     “Termination of Service” means, unless otherwise defined in an
applicable Award
Agreement, the termination of the Participant’s employment, consulting services
or directorship with the Company, its Subsidiaries and its Affiliates, as the
case may be. A Participant employed by a Subsidiary of the Company or one of its
Affiliates shall also be deemed to incur a Termination of Service if the
Subsidiary of the Company or Affiliate ceases to be such a Subsidiary or an
Affiliate, as the case may be, and the Participant does not immediately
thereafter become an employee or director of, or a consultant to, the Company,
another Subsidiary of the Company or an Affiliate. Temporary absences from
employment because of illness, vacation or leave of absence and transfers among
the Company and its Subsidiaries and Affiliates shall not be considered a
Termination of Service. If the Participant has a written employment agreement
with the Company, a Subsidiary or Affiliate that defines “Date of Termination”,
unless otherwise determined by the Committee, the Participant shall be treated
as having terminated employment for purposes of this Plan on the Date of
Termination.


3.
Administration.



(a)Authority of the Committee. The Plan shall be administered by the Committee,
and the Committee shall have full and final authority to take the following
actions, in each case subject to and consistent with the provisions of the Plan:


(i)to select Eligible Persons to whom Awards may be granted;


(ii)to designate Affiliates;


(iii)to determine the type or types of Awards to be granted to each Eligible
Person;


(iv)to determine the type and number of Awards to be granted, the number of
Shares to which an Award may relate, the terms and conditions of any Award
granted under the Plan (including, but not limited to, any exercise price, grant
price, or purchase price, any restriction or condition, (subject to Sections
3(f) and 3(g) below) any schedule for lapse of restrictions or conditions
relating to transferability or forfeiture, exercisability, or settlement of an
Award, and waivers of performance conditions relating to an Award, based in each
case on such considerations as the Committee shall determine), and all other
matters to be determined in connection with an Award;


(v)to determine whether, to what extent, and under what circumstances an Award
may be settled, or the exercise price of an Award may be paid, in cash, Shares,
other Awards, or other property, or an Award may be canceled, forfeited,
exchanged, or surrendered;


(vi)to determine whether, to what extent, and under what circumstances cash,
Shares, other Awards, or other property payable with respect to an Award will be
deferred either automatically, at the election of the Committee, or at the
election of the Eligible Person;


(vii)to prescribe the form of each Award Agreement, which need not be identical
for each Eligible Person; provided that such deferral shall be structured with
the intent to be in compliance with Section 409A of the Code;


(viii)to adopt, amend, suspend, waive, and rescind such rules and regulations
and appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;


(ix)to correct any defect or supply any omission or reconcile any inconsistency
in the Plan and to construe and interpret the Plan and any Award, rules and
regulations, Award Agreement, or other instrument hereunder;





--------------------------------------------------------------------------------



- 4-



(x)to accelerate the exercisability or vesting of all or any portion of any
Award consistent with the provisions of Section 3(g) below or to extend the
period during which an Award is exercisable;


(xi)to determine whether uncertificated Shares may be used in satisfying Awards
and otherwise in connection with the Plan; and


(xii)to make all other decisions and determinations as may be required under the
terms of the Plan or as the Committee may deem necessary or advisable for the
administration of the Plan.


(b)Manner of Exercise of Committee Authority. The Committee shall have sole
discretion in exercising its authority under the Plan. Any action of the
Committee with respect to the Plan shall be final, conclusive, and binding on
all persons, including the Company, Subsidiaries, Affiliates, Eligible Persons,
any person claiming any rights under the Plan from or through any Eligible
Person, and shareholders. The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee. The Committee may delegate
to other members of the Board or officers or managers of the Company or any
Subsidiary or Affiliate the authority, subject to such terms as the Committee
shall determine, to perform administrative functions and, with respect to Awards
granted to persons not subject to Section 16 of the Exchange Act, to perform
such other functions as the Committee may determine, to the extent permitted
under Rule 16b-3 (if applicable) and applicable law.


(c)Limitation of Liability. Each member of the Committee shall be entitled to,
in good faith, rely or act upon any report or other information furnished to him
or her by any officer or other employee of the Company or any Subsidiary or
Affiliate, the Company’s independent certified public accountants, or other
professional retained by the Company to assist in the administration of the
Plan. No member of the Committee, and no officer or employee of the Company
acting on behalf of the Committee, shall be personally liable for any action,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Committee and any officer or employee of the
Company acting on their behalf shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action,
determination, or interpretation.


(d)No Option or SAR Repricing Without Shareholder Approval. Except as provided
in the first sentence of Section 4(b) hereof relating to certain antidilution
adjustments, unless the approval of shareholders of the Company is obtained, (i)
Options and SARs issued under the Plan shall not be amended to lower their
exercise price, (ii) Options and SARs issued under the Plan will not be
exchanged for other Options or SARs with lower exercise prices, (iii) Options
and SARs issued under the Plan with an exercise price in excess of the Fair
Market Value of the underlying Shares will not be exchanged for cash or other
property, and (iv) no other action shall be taken with respect to Options or
SARs that would be treated as a repricing under the rules of the principal stock
exchange on which the Shares are listed.


(e)Limitation on Committee’s Authority Under 409A. Anything in this Plan to the
contrary notwithstanding, the Committee’s authority to modify outstanding Awards
shall be limited to the extent necessary so that the existence of such authority
does not (i) cause an Award that is not otherwise deferred compensation subject
to Section 409A of the Code to become deferred compensation subject to Section
409A of the Code or (ii) cause an Award that is otherwise deferred compensation
subject to Section 409A of the Code to fail to meet the requirements prescribed
by Section 409A of the Code.


(f)Award Vesting/Exercisability/Distribution Limitations.  Notwithstanding any
other provision of the Plan to the contrary, (i) Restricted Shares, Dividend
Equivalents, and Other Share-Based Awards shall become vested over a period of
not less than one year following the date the applicable Award is granted, (ii)
Options and SARs shall become exercisable over a period of not less than one
year following the date the Option or SAR is granted, and (iii) Restricted Share
Units, Performance Shares and Performance Units shall not provide for
distributions over a period of less than one year following the date the
applicable Award is granted; provided, however, that, notwithstanding the
foregoing, Awards that result in the issuance of an aggregate of up to 5% of the
Shares available for grants of Awards under Section 4(a)(i) on the Effective
Date may be granted to Eligible Persons without regard to such minimum vesting,
exercisability and distribution provisions.


(g)No Discretionary Acceleration. Notwithstanding any provision of the Plan to
the contrary, except as set forth in the proviso below, the Committee shall not
exercise discretion to accelerate vesting of any Award granted under the Plan;
provided, however, that, notwithstanding any provision of the Plan to the
contrary, the Committee shall have the authority, in its discretion, to provide
for accelerated vesting, exercisability and distribution of any Awards held by a
Participant under the Plan in the event of the Participants’ death or disability
or upon or following consummation of a Change in Control.





--------------------------------------------------------------------------------



- 5-



(h)No Dividend Equivalents on Options/SARs. Options and SARs granted after the
Effective Date may not provide for dividends or dividend equivalents to be paid
thereon.


4.
Shares Subject to the Plan.



(a)Subject to adjustment as provided in Section 4(b) hereof, (i) the total
number of Shares reserved for issuance in connection with Awards under the Plan
on or after the Effective Date shall be 2,555,848, and (ii) the total number of
Shares which may be issued under ISOs granted under the Plan shall be 2,000,000.
No Award may be granted if the number of Shares to which such Award relates,
when added to the number of Shares previously issued under the Plan, exceeds the
number of Shares reserved for issuance under the Plan in clause (i) of the
preceding sentence. If any Awards granted under the Plan at any time are
forfeited, canceled, terminated, exchanged or surrendered or such Award is
settled in cash or otherwise terminates without a distribution of Shares to the
Participant, any Shares counted against the number of Shares reserved and
available under the Plan with respect to such Award shall, to the extent of any
such forfeiture, settlement, termination, cancellation, exchange or surrender,
again be available for Awards under the Plan. Upon the exercise of any Award
granted in tandem with any other Awards, such related Awards shall be canceled
to the extent of the number of Shares as to which the Award is exercised.
Subject to adjustment as provided in Section 4(b) hereof, the maximum number of
Shares (i) with respect to which Options and SARs may be granted during a
calendar year to any Eligible Person under this Plan shall be 3,000,000 Shares
and (ii) with respect to which Performance Shares, Performance Units, Restricted
Shares, Restricted Share Units, or Other Share-Based Awards intended to qualify
as performance-based compensation within the meaning of Section 162(m)(4)(C) of
the Code may be granted during a calendar year to any Eligible Person under this
Plan shall be 1,500,000 Shares.


(b)In the event that the Committee shall determine that any dividend in Shares,
recapitalization, Share split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange, extraordinary
distribution, or other similar corporate transaction or event, affects the
Shares such that an adjustment is appropriate in order to prevent dilution or
enlargement of the rights of Eligible Persons under the Plan, then the Committee
shall make such equitable changes or adjustments as it deems appropriate and, in
such manner as it may deem equitable, (i) adjust any or all of (x) the number
and kind of shares which may thereafter be issued under the Plan, (y) the number
and kind of shares, other securities or other consideration issued or issuable
in respect of outstanding Awards, and (z) the exercise price, grant price, or
purchase price relating to any Award or (ii) provide for a distribution of cash
or property in respect of any Award; provided, however, in each case that, with
respect to ISOs, such adjustment shall be made in accordance with Section 424(a)
of the Code, unless the Committee determines otherwise; provided further,
however, that no adjustment shall be made pursuant to this Section 4(b) that
causes any Award that is not otherwise deferred compensation subject to Section
409A of the Code to be treated as deferred compensation pursuant to Section 409A
of the Code. Subject to Section 3(h) above, if an extraordinary cash dividend is
declared and paid on Shares after the grant of an Option or SAR and before the
exercise of the Option or SAR, unless otherwise expressly provided in an
applicable Award Agreement, the holder of the Option or SAR will have a right to
receive an amount equal to the amount of the dividend per Share times the number
of Shares subject to the Option or SAR; provided , however, that, unless
otherwise determined by the Committee, no amount will be paid in respect of an
Option or SAR unless and until the Option or SAR (or the portion thereof on
which the amount is paid) has vested, and it is intended that the dividend right
will otherwise be structured to comply with Section 409A of the Code, to the
extent applicable. In addition, the Committee is authorized to make adjustments
in the terms and conditions of, and the criteria and performance objectives, if
any, included in, Awards in recognition of unusual or non-recurring events
(including, without limitation, events described in the preceding sentence)
affecting the Company or any Subsidiary or Affiliate or the financial statements
of the Company or any Subsidiary or Affiliate, or in response to changes in
applicable laws, regulations, or accounting principles.


(c)In the event that the Company is a party to a merger or consolidation or a
Change in Control shall occur, outstanding Awards shall be subject to the
agreement of merger or consolidation or other applicable transaction agreement.
Such agreement, without the Participants’ consent, may provide for: (i)
continuation or assumption of such outstanding Awards under the Plan by the
Company (if it is the surviving corporation) or by the surviving corporation or
its parent; (ii) substitution by the surviving corporation or its parent of
awards with substantially the same terms for such outstanding Awards (and, if
the Company is not a publicly traded entity, substitution of shares with equity
of the surviving corporation or its parent with substantially the same terms as
the outstanding Shares); (iii) acceleration of the vesting of or right to
exercise such outstanding Awards immediately prior to or as of the date of the
merger or consolidation or Change in Control, and the expiration of such
outstanding Awards to the extent not timely exercised by the date of the merger,
consolidation, Change in Control or other date thereafter designated by the
Board; or (iv) cancellation of all or any portion of the outstanding Awards by a
cash payment of the excess, if any, of the Fair Market Value of the shares
subject to such outstanding Awards or portion thereof being canceled over the
aggregate exercise price, if any, with respect to such Awards or portion thereof
being canceled.





--------------------------------------------------------------------------------



- 6-



(d)Any Shares distributed pursuant to an Award may consist, in whole or in part,
of authorized and unissued Shares or treasury Shares including Shares acquired
by purchase in the open market or in private transactions.


5.
Specific Terms of Awards.



(a)General. Awards may be granted on the terms and conditions set forth in this
Section 5. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 8(d)), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine, including terms regarding forfeiture of
Awards or continued exercisability of Awards in the event of Termination of
Service by the Eligible Person.


(b)Options. The Committee is authorized to grant Options, which may be NQSOs or
ISOs, to Eligible Persons on the following terms and conditions:


(i)Exercise Price. The exercise price per Share purchasable under an Option
shall be determined by the Committee; provided, however, that the exercise price
per Share shall not be less than the Fair Market Value per Share on the date of
grant.


(ii)Option Term. The term of each Option shall be determined by the Committee;
provided, however, that such term shall not be longer than ten years from the
date of grant of the Option.


(iii)Time and Method of Exercise. Subject to Sections 3(f) and 3(g) above, the
Committee shall determine at the date of grant or thereafter the time or times
at which an Option may be exercised in whole or in part (including, without
limitation, upon achievement of performance criteria if deemed appropriate by
the Committee), the methods by which such exercise price may be paid or deemed
to be paid (including, without limitation, broker-assisted exercise
arrangements), the form of such payment (including, without limitation, cash,
Shares or other property), and the methods by which Shares will be delivered or
deemed to be delivered to Eligible Persons.


(iv)Early Exercise. The Committee may provide at the time of grant or any time
thereafter, in its sole discretion, that any Option shall be exercisable with
respect to Shares that otherwise would not then be exercisable, provided that,
in connection with such exercise, the Participant enters into a form of
Restricted Share agreement approved by the Committee with respect to the Shares
received on exercise.


(v)ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Section 422 of the Code, including but not
limited to the requirement that the ISO shall be granted within ten years from
the earlier of the date of adoption or shareholder approval of the Plan. ISOs
may only be granted to employees of the Company or a Subsidiary.


(c)SARs. The Committee is authorized to grant SARs (Share Appreciation Rights)
to Eligible Persons on the following terms and conditions:


(i)Right to Payment. A SAR shall confer on the Eligible Person to whom it is
granted a right to receive with respect to each Share subject thereto, upon
exercise thereof, the excess of (1) the Fair Market Value of one Share on the
date of exercise over (2) the exercise price per Share of the SAR, as determined
by the Committee as of the date of grant of the SAR (which shall not be less
than the Fair Market Value per Share on the date of grant).


(ii)Other Terms. Subject to Sections 3(f) and 3(g) above, the Committee shall
determine, at the time of grant or thereafter, the time or times at which a SAR
may be exercised in whole or in part (which shall not be more than ten years
after the date of grant of the SAR), the method of exercise, method of
settlement, form of consideration payable in settlement, method by which Shares
will be delivered or deemed to be delivered to Eligible Persons, whether or not
a SAR shall be in tandem with any other Award, and any other terms and
conditions of any SAR. Unless the Committee determines otherwise, a SAR (1)
granted in tandem with an NQSO may be granted at the time of grant of the
related NQSO or at any time thereafter and (2) granted in tandem with an ISO may
only be granted at the time of grant of the related ISO.


(d)Restricted Shares. The Committee is authorized to grant Restricted Shares to
Eligible Persons on the following terms and conditions:





--------------------------------------------------------------------------------



- 7-



(i)Issuance and Restrictions. Restricted Shares shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose at the date of grant or thereafter, which restrictions may lapse
separately or in combination at such times, under such circumstances (including,
without limitation, upon achievement of performance criteria if deemed
appropriate by the Committee), in such installments, or otherwise, as the
Committee may determine consistent with Sections 3(f) and 3(g) above. Except to
the extent restricted under the Award Agreement relating to the Restricted
Shares, an Eligible Person granted Restricted Shares shall have all of the
rights of a shareholder including, without limitation, the right to vote
Restricted Shares and the right to receive dividends thereon.


(ii)Forfeiture. Except as otherwise determined by the Committee consistent with
Sections 3(f) and 3(g) above, at the date of grant or thereafter, upon
Termination of Service during any applicable restriction period, Restricted
Shares and any accrued but unpaid dividends or Dividend Equivalents that are at
that time subject to restrictions shall be forfeited; provided, however, that
the Committee may, consistent with Sections 3(f) and 3(g) above, provide, by
rule or regulation or in any Award Agreement, or may determine in any individual
case, that restrictions or forfeiture conditions relating to Restricted Shares
will be waived in whole or in part in the event of Termination of Service
resulting from specified causes.


(iii)Certificates for Shares. Restricted Shares granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Shares are registered in the name of the Eligible
Person, such certificates shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Shares, and,
unless otherwise determined by the Committee, the Company shall retain physical
possession of the certificate and the Participant shall deliver a stock power to
the Company, endorsed in blank, relating to the Restricted Shares.


(iv)Dividends. Dividends paid on Restricted Shares shall be either paid at the
dividend payment date, or deferred for payment to such date, and subject to such
conditions, as determined by the Committee, in cash or in restricted or
unrestricted Shares having a Fair Market Value equal to the amount of such
dividends. Unless otherwise determined by the Committee, Shares distributed in
connection with a Share split or dividend in Shares, and other property
distributed as a dividend, shall be subject to restrictions and a risk of
forfeiture to the same extent as the Restricted Shares with respect to which
such Shares or other property has been distributed.


(v)Early Exercise Options. The Committee shall award Restricted Shares to a
Participant upon the Participant’s early exercise of an Option under Section
5(b)(iv) hereof. Unless otherwise determined by the Committee, the lapse of
restrictions with respect to such Restricted Shares shall occur on the same
schedule as the exercisability of the Option for which the Restricted Shares
were exercised.


(e)Restricted Share Units. The Committee is authorized to grant Restricted Share
Units to Eligible Persons, subject to the following terms and conditions:


(i)Award and Restrictions. Delivery of Shares or cash, as the case may be, will
occur upon expiration of the deferral period specified for Restricted Share
Units by the Committee (or, if permitted by the Committee, as elected by the
Eligible Person). In addition, Restricted Share Units shall be subject to such
restrictions as the Committee may impose, consistent with Sections 3(f) and 3(g)
above (including, without limitation, the achievement of performance criteria if
deemed appropriate by the Committee), at the date of grant or thereafter, which
restrictions may lapse at the expiration of the deferral period or at earlier or
later specified times, separately or in combination, in installments or
otherwise, as the Committee may determine consistent with Sections 3(f) and 3(g)
above.


(ii)Forfeiture. Except as otherwise determined by the Committee at the date of
grant or thereafter consistent with Sections 3(f) and 3(g) above, upon
Termination of Service during the applicable deferral period or portion thereof
to which forfeiture conditions apply (as provided in the Award Agreement
evidencing the Restricted Share Units), or upon failure to satisfy any other
conditions precedent to the delivery of Shares or cash to which such Restricted
Share Units relate, all Restricted Share Units that are at that time subject to
deferral or restriction shall be forfeited; provided, however, that, subject to
Sections 3(f) and 3(g) above, the Committee may provide, by rule or regulation
or in any Award Agreement, or may determine in any individual case, that
restrictions or forfeiture conditions relating to Restricted Share Units will be
waived in whole or in part in the event of Termination of Service resulting from
specified causes.


(iii)Dividend Equivalents. Unless otherwise determined by the Committee at the
date of grant, Dividend Equivalents on the specified number of Shares covered by
a Restricted Share Unit shall be either (A) paid



--------------------------------------------------------------------------------



- 8-



with respect to such Restricted Share Unit at the dividend payment date in cash
or in restricted or unrestricted Shares having a Fair Market Value equal to the
amount of such dividends, or (B) deferred with respect to such Restricted Share
Unit and the amount or value thereof automatically deemed reinvested in
additional Restricted Share Units or other Awards, as the Committee shall
determine or permit the Participant to elect.


(f)Performance Shares and Performance Units. The Committee is authorized to
grant Performance Shares or Performance Units or both to Eligible Persons on the
following terms and conditions:


(i)Performance Period. The Committee shall determine a performance period (the
“Performance Period”) of one or more years or other periods and shall determine
the performance objectives for grants of Performance Shares and Performance
Units. Performance objectives may vary from Eligible Person to Eligible Person
and shall be based upon the performance criteria as the Committee may deem
appropriate. The performance objectives may be determined by reference to the
performance of the Company, or of a Subsidiary or Affiliate, or of a division or
unit of any of the foregoing. Performance Periods may overlap and Eligible
Persons may participate simultaneously with respect to Performance Shares and
Performance Units for which different Performance Periods are prescribed.


(ii)Award Value. During the first quarter of a Performance Period, the Committee
shall determine for each Eligible Person or group of Eligible Persons with
respect to that Performance Period the range of number of Shares, if any, in the
case of Performance Shares, and the range of dollar values, if any, in the case
of Performance Units, which may be fixed or may vary in accordance with such
performance or other criteria specified by the Committee, which shall be paid to
an Eligible Person as an Award if the relevant measure of Company performance
for the Performance Period is met.


(iii)Significant Events. If during the course of a Performance Period there
shall occur significant events as determined by the Committee which the
Committee expects to have a substantial effect on a performance objective during
such period, the Committee may revise such objective.


(iv)Forfeiture. Except as otherwise determined by the Committee consistent with
Sections 3(f) and 3(g) above, at the date of grant or thereafter, upon
Termination of Service during the applicable Performance Period, Performance
Shares and Performance Units for which the Performance Period was prescribed
shall be forfeited; provided, however, that, subject to Sections 3(f) and 3(g)
above, the Committee may provide, by rule or regulation or in any Award
Agreement, or may determine in an individual case, that restrictions or
forfeiture conditions relating to Performance Shares and Performance Units will
be waived in whole or in part in the event of Terminations of Service resulting
from specified causes.


(v)Payment. Each Performance Share or Performance Unit may be paid in whole
Shares, or cash, or a combination of Shares and cash either as a lump sum
payment or in installments, all as the Committee shall determine, at the time of
grant of the Performance Share or Performance Unit or otherwise, commencing at
the time determined by the Committee.


(g)Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to Eligible Persons. The Committee may provide, at the date of grant
or thereafter, that Dividend Equivalents shall be paid or distributed when
accrued or shall be deemed to have been reinvested in additional Shares, or
other investment vehicles as the Committee may specify; provided, however, that,
unless otherwise determined by the Committee, Dividend Equivalents (other than
freestanding Dividend Equivalents) shall be subject to all conditions and
restrictions of any underlying Awards to which they relate.


(h)Other Share-Based Awards. The Committee is authorized, subject to limitations
under applicable law, to grant to Eligible Persons such other Awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Shares, as deemed by the Committee to be
consistent with the purposes of the Plan, including, without limitation, other
rights convertible or exchangeable into Shares, purchase rights for Shares,
Awards with value and payment contingent upon performance of the Company or any
other factors designated by the Committee, and Awards valued by reference to the
performance of specified Subsidiaries or Affiliates. Subject to Sections 3(f)
and 3(g) above, the Committee shall determine the terms and conditions of such
Awards at the date of grant or thereafter. Shares delivered pursuant to an Award
in the nature of a purchase right granted under this Section 5(h) shall be
purchased for such consideration, paid for at such times, by such methods, and
in such forms, including, without limitation, cash, Shares or other property, as
the Committee shall determine. Cash awards, as an element of or supplement to
any other Award under the Plan, shall also be authorized pursuant to this
Section 5(h).



--------------------------------------------------------------------------------



- 9-





6.
Certain Provisions Applicable to Awards.



(a)Stand-Alone, Additional, Tandem and Substitute Awards. Awards granted under
the Plan may, in the discretion of the Committee, be granted to Eligible Persons
either alone or in addition to, in tandem with, or in exchange or substitution
for, any other Award granted under the Plan or any award granted under any other
plan or agreement of the Company, any Subsidiary or Affiliate, or any business
entity to be acquired by the Company or a Subsidiary or Affiliate, or any other
right of an Eligible Person to receive payment from the Company or any
Subsidiary or Affiliate. Awards may be granted in addition to or in tandem with
such other Awards or awards, and may be granted either as of the same time as,
or a different time from, the grant of such other Awards or awards. Subject to
the provisions of Section 3(d) hereof prohibiting Option and SAR repricing
without shareholder approval, the per Share exercise price of any Option, grant
price of any SAR, or purchase price of any other Award conferring a right to
purchase Shares which is granted in connection with the substitution of awards
granted under any other plan or agreement of the Company or any Subsidiary or
Affiliate, or any business entity to be acquired by the Company or any
Subsidiary or Affiliate, shall be determined by the Committee, in its
discretion.


(b)Term of Awards. The term of each Award granted to an Eligible Person shall be
for such period as may be determined by the Committee; provided, however, that
in no event shall the term of any Option or SAR exceed a period of ten years
from the date of its grant (or, in the case of ISOs, such shorter period as may
be applicable under Section 422 of the Code).


(c)Form of Payment Under Awards. Subject to the terms of the Plan and any
applicable Award Agreement, payments to be made by the Company or a Subsidiary
or Affiliate upon the grant, maturation, or exercise of an Award may be made in
such forms as the Committee shall determine at the date of grant or thereafter,
including, without limitation, cash, Shares or other property, and may be made
in a single payment or transfer, in installments, or on a deferred basis;
provided that any such deferral shall be structured in a manner intended to be
in compliance with Section 409A of the Code. The Committee may make rules
relating to installment or deferred payments with respect to Awards, including
the rate of interest to be credited with respect to such payments, and the
Committee may require deferral of payment under an Award if, in the sole
judgment of the Committee, it may be necessary in order to avoid
nondeductibility of the payment under Section 162(m) of the Code.


(d)Nontransferability. Unless otherwise set forth by the Committee in an Award
Agreement, Awards shall not be transferable by an Eligible Person except by will
or the laws of descent and distribution (except pursuant to a Beneficiary
designation) and shall be exercisable during the lifetime of an Eligible Person
only by such Eligible Person or his guardian or legal representative. An
Eligible Person’s rights under the Plan may not be pledged, mortgaged,
hypothecated, or otherwise encumbered, and shall not be subject to claims of the
Eligible Person’s creditors.


(e)Noncompetition. The Committee may, by way of the Award Agreements or
otherwise, establish such other terms, conditions, restrictions and/or
limitations, if any, of any Award, provided they are not inconsistent with the
Plan, including, without limitation, the requirement that the Participant not
engage in competition with, solicit customers or employees of, or disclose or
use confidential information of the Company or its Affiliates.


(f)No Dividend Equivalents on Unvested Performance Awards. Notwithstanding any
provision of this Plan to the contrary, Dividend Equivalents shall not be paid
with respect to Performance Shares, Performance Units or other Awards that vest
based on achievement of performance objectives prior to the time the applicable
performance objectives have been achieved.


7.Performance Awards.


(a)Performance Awards Granted to Covered Employees. If the Committee determines
that an Award (other than an Option or SAR) to be granted to an Eligible Person
should qualify as “performance‑based compensation” for purposes of Section
162(m) of the Code, the grant, vesting, exercise and/or settlement of such Award
(each, a “Performance Award”) shall be contingent upon achievement of
preestablished performance goals and other terms set forth in this Section 7(a).


(i)Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance with respect to each of such criteria, as specified by the
Committee consistent with this Section 7(a). The performance goals shall be
objective and shall otherwise meet the requirements of Section 162(m) of the
Code and regulations thereunder (including Treasury Regulation 1.162-27 and
successor regulations thereto), including the requirement that the level or
levels of



--------------------------------------------------------------------------------



- 10-



performance targeted by the Committee result in the achievement of performance
goals being “substantially uncertain.” The Committee may determine that such
Performance Awards shall be granted, vested, exercised and/or settled upon
achievement of any one performance goal or that two or more of the performance
goals must be achieved as a condition to grant, vesting, exercise and/or
settlement of such Performance Awards. Performance goals may differ for
Performance Awards granted to any one Participant or to different Participants.


(ii)Business Criteria. One or more of the following business criteria for the
Company, on a consolidated basis, and/or for specified Subsidiaries or
Affiliates or other business units or lines of business of the Company shall be
used by the Committee in establishing performance goals for such Performance
Awards: (1) earnings per share (basic or fully diluted); (2) revenues; (3)
earnings, before or after taxes, from operations (generally or specified
operations), or before or after interest expense, depreciation, amortization,
incentives, or extraordinary or special items; (4) cash flow, free cash flow,
operating cash flow, cash flow return on investment (discounted or otherwise),
net cash provided by operations, or cash flow in excess of cost of capital; (5)
return on net assets, return on assets, return on investment, return on capital,
return on equity; (6) economic value added; (7) operating margin or operating
expense; (8) net income or net profit margin; (9) Share price or total
stockholder return; (10) book value or growth in book, economic book and/or
intrinsic book value; (11) dividend adjusted diluted book value; (12) expense
ratio; (13) operating income; (14) comprehensive income or pro forma net income;
and (15) strategic business criteria, consisting of one or more objectives based
on meeting specified market penetration, geographic business expansion goals,
cost targets, customer satisfaction, supervision of litigation and information
technology, and goals relating to acquisitions or divestitures of Subsidiaries,
Affiliates or joint ventures. The targeted level or levels of performance with
respect to such business criteria may be established at such levels and in such
terms as the Committee may determine, in its discretion, including in absolute
terms, as a goal relative to performance in prior periods, or as a goal compared
to the performance of one or more comparable companies or an index covering
multiple companies.


(iii)Performance Period; Timing for Establishing Performance Goals; Per-Person
Limit. Achievement of performance goals in respect of such Performance Awards
shall be measured over a performance period, as specified by the Committee. A
performance goal shall be established not later than the earlier of (A) 90 days
after the beginning of any performance period applicable to such Performance
Award or (B) the time 25% of such performance period has elapsed. In all cases,
the maximum Performance Award of any Participant shall be subject to the
limitation set forth in Section 4(a) or Section 7(a)(v), as applicable.


(iv)Settlement of Performance Awards; Other Terms. Settlement of such
Performance Awards shall be in cash, Shares, other Awards or other property, in
the discretion of the Committee. The Committee may, in its discretion, reduce
the amount of a settlement otherwise to be made in connection with such
Performance Awards, but may not exercise discretion to increase any such amount
payable to the Participant in respect of a Performance Award if the applicable
Award Agreement expressly provides that the Performance Award is subject to this
Section 7(a). Any settlement which changes the form of payment from that
originally specified shall be implemented in a manner such that the Performance
Award and other related Awards do not, solely for that reason, fail to qualify
as “performance-based compensation” for purposes of Section 162(m) of the Code.
The Committee shall specify the circumstances, consistent with Sections 3(f) and
3(g) above and the requirements to qualify as “performance-based compensation”
for purposes of Section 162(m) of the Code, in which such Performance Awards
shall be paid or forfeited in the event of Termination of Service of the
Participant or other event (including a change in control) prior to the end of a
performance period or settlement of such Performance Awards.


(v)Maximum Annual Cash Award. The maximum amount payable upon settlement of a
cash-settled Performance Unit (or other cash-settled Award) granted under this
Plan that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code for any calendar year to any
Eligible Person shall not exceed $5,000,000.


(b)Written Determinations. Determinations by the Committee as to the
establishment of performance goals, the amount potentially payable in respect of
Performance Awards, the level of actual achievement of the specified performance
goals relating to Performance Awards and the amount of any final Performance
Award shall be recorded in writing in the case of Performance Awards intended to
qualify under Section 162(m) of the Code. Specifically, the Committee shall
certify in writing, in a manner conforming to applicable regulations under
Section 162(m), prior to settlement of each such Award, that the performance
objective relating to the Performance Award and other material terms of the
Award upon which settlement of the Award was conditioned have been satisfied.





--------------------------------------------------------------------------------



- 11-



8.
General Provisions.



(a)Compliance with Legal and Trading Requirements. The Plan, the granting and
exercising of Awards thereunder, and the other obligations of the Company under
the Plan and any Award Agreement, shall be subject to all applicable federal,
state and foreign laws, rules and regulations, and to such approvals by any
stock exchange, regulatory or governmental agency as may be required. The
Company, in its discretion, may postpone the issuance or delivery of Shares
under any Award until completion of such stock exchange or market system listing
or registration or qualification of such Shares or any required action under any
state, federal or foreign law, rule or regulation as the Company may consider
appropriate, and may require any Participant to make such representations and
furnish such information as it may consider appropriate in connection with the
issuance or delivery of Shares in compliance with applicable laws, rules and
regulations. No provisions of the Plan shall be interpreted or construed to
obligate the Company to register any Shares under federal, state or foreign law.
The Shares issued under the Plan may be subject to such other restrictions on
transfer as determined by the Committee.


(b)No Right to Continued Employment or Service. Neither the Plan nor any action
taken thereunder shall be construed as giving any employee, consultant or
director the right to be retained in the employ or service of the Company or any
of its Subsidiaries or Affiliates, nor shall it interfere in any way with the
right of the Company or any of its Subsidiaries or Affiliates to terminate any
employee’s, consultant’s or director’s employment or service at any time.


(c)Taxes. The Company or any Subsidiary or Affiliate is authorized to withhold
from any Award granted, any payment relating to an Award under the Plan,
including from a distribution of Shares, or any payroll or other payment to an
Eligible Person, amounts of withholding and other taxes due in connection with
any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company and Eligible Persons to
satisfy obligations for the payment of withholding taxes and other tax
obligations relating to any Award. This authority shall include authority to
withhold or receive Shares or other property and to make cash payments in
respect thereof in satisfaction of an Eligible Person’s tax obligations;
provided, however, that the amount of tax withholding to be satisfied by
withholding Shares shall be limited to the minimum amount of taxes, including
employment taxes, required to be withheld under applicable Federal, state and
local law.


(d)Changes to the Plan and Awards. The Board may amend, alter, suspend,
discontinue, or terminate the Plan or the Committee’s authority to grant Awards
under the Plan without the consent of shareholders of the Company or
Participants, except that any such amendment or alteration shall be subject to
the approval of the Company’s shareholders (i) to the extent such shareholder
approval is required under the rules of any stock exchange or automated
quotation system on which the Shares may then be listed or quoted, or (ii) as it
applies to ISOs, to the extent such shareholder approval is required under
Section 422 of the Code; provided, however, that, without the consent of an
affected Participant, no amendment, alteration, suspension, discontinuation, or
termination of the Plan may materially and adversely affect the rights of such
Participant under any Award theretofore granted to him or her. Subject to
Sections 3(f) and 3(g) above, the Committee may waive any conditions or rights
under, amend any terms of, or amend, alter, suspend, discontinue or terminate,
any Award theretofore granted, prospectively or retrospectively; provided,
however, that, without the consent of a Participant, no amendment, alteration,
suspension, discontinuation or termination of any Award may materially and
adversely affect the rights of such Participant under any Award theretofore
granted to him or her.


(e)No Rights to Awards; No Shareholder Rights. No Eligible Person or employee
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons and employees. No
Award shall confer on any Eligible Person any of the rights of a shareholder of
the Company unless and until Shares are duly issued or transferred to the
Eligible Person in accordance with the terms of the Award.


(f)Unfunded Status of Awards. The Plan is intended to constitute an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
shall give any such Participant any rights that are greater than those of a
general creditor of the Company; provided, however, that the Committee may
authorize the creation of trusts or make other arrangements to meet the
Company’s obligations under the Plan to deliver cash, Shares, other Awards, or
other property pursuant to any Award, which trusts or other arrangements shall
be consistent with the “unfunded” status of the Plan unless the Committee
otherwise determines with the consent of each affected Participant.


(g)Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board nor
its submission to the shareholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other incentive arrangements as it may deem desirable, including, without
limitation, the granting of options and other awards otherwise than under the
Plan, and such arrangements may be either applicable generally or only in
specific cases.



--------------------------------------------------------------------------------



- 12-





(h)Not Compensation for Benefit Plans. No Award payable under this Plan shall be
deemed salary or compensation for the purpose of computing benefits under any
benefit plan or other arrangement of the Company for the benefit of its
employees, consultants or directors unless the Company shall determine
otherwise.


(i)No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award. The Committee shall determine whether cash,
other Awards, or other property shall be issued or paid in lieu of such
fractional Shares or whether such fractional Shares or any rights thereto shall
be forfeited or otherwise eliminated.


(j)Governing Law. The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan, and any Award Agreement shall be
determined in accordance with the laws of New York, without giving effect to
principles of conflict of laws thereof.


(k)Effective Date; Plan Termination. This Amendment and Restatement of the Plan
shall become effective as of May 7, 2015 (the “Effective Date”), subject to
approval by the shareholders of the Company. The Plan shall terminate as to
future awards on the date which is ten (10) years after the Effective Date.


(l)Section 409A . Awards granted under the Plan are intended to comply with, or
be exempt from, the applicable requirements of Section 409A and Section 457A of
the Code and shall be limited, construed and interpreted in accordance with such
intent. Although the Company does not guarantee any particular tax treatment, to
the extent that any Award is subject to Section 409A of the Code, it shall be
paid in a manner that is intended to comply with Section 409A of the Code,
including regulations and any other guidance issued by the Secretary of the
Treasury and the Internal Revenue Service with respect thereto. In no event
whatsoever shall the Company be liable for any additional tax, interest or
penalties that may be imposed on a Participant by Sections 409A or 457A of the
Code or any damages for failing to comply with Sections 409A or 457A of the
Code.


(m)Titles and Headings. The titles and headings of the sections in the Plan are
for convenience of reference only. In the event of any conflict, the text of the
Plan, rather than such titles or headings, shall control.



